Citation Nr: 1525127	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to October 2004.  He died in March 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for diabetes mellitus, type II (diabetes).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in January 2012.  The claim was then remanded by the Board in August 2012 for additional development and subsequently returned for further adjudication.

In March 2014, the Board was notified that the Veteran died that same month.  Based upon the Veteran's death, his appeal was dismissed in July 2014.  However, in April 2014, the RO determined that the appellant satisfied the basic eligibility for substitution as the claimant in this case.  Therefore, the appeal will resume with the appellant as the new claimant. 

The issue of entitlement to death pension benefits has been raised by the record in a May 2014 statement, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Diabetes mellitus is etiologically related to service


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit being decided on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Here, the Veteran's VA treatment records reflect a diagnosis of diabetes mellitus, type II, during the appeal period, and therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of a disease, service treatment records are negative for any complaints, treatment, or diagnoses of diabetes.  However, service connection for certain diseases, including diabetes mellitus, may also be established on a presumptive basis by showing that such a disease manifested to a compensable degree, meaning to a degree of 10 percent or more, within one year of the date of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have incepted in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran in this case separated from service in October 2004.  His post-service treatment records show that he was hospitalized for abdominal pain on September 29, 2005.  Over the next few days, his blood glucose was measured at 154 mg/dL, 147 mg/dL, 154 mg/dL, and 134 mg/dL.  Additional records dated December 2005 show the Veteran was placed on medications to treat diabetes, and received education on diabetes treatment, including diet.

A May 2010 opinion from Dr. C.M. stated that the serum glucose levels noted in September 2005 and October 2005 were in the diabetic range.  An August 2010 opinion from Dr. D.M. stated that type II diabetes is diagnosed when fasting blood glucose is 122 mg/dL or higher.  A December 2011 opinion from Dr. J.R.W. stated that, using the National Diabetes Clearinghouse requirements for plasma glucose results, the Veteran's documented glucose of more than 126 mg/dL on 3 lab results over 4 days was sufficient to establish a diagnosis of diabetes in September 2005.

In contrast, a February 2013 VA examiner stated that the Veteran's blood sugar levels, including the documented 158 mg/dL, did not meet the World Health Organization criteria for a diagnosis of diabetes.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the February 2013 VA examiner, who stated that diabetes was not present in September 2005, is utilizing different criteria for determining a diagnosis of diabetes compared to Dr. D.M. and Dr. J.R.W., who both stated that diabetes was present at that time.  VA regulations do not provide guidance in determining when a diagnosis of diabetes can be rendered, and the Board does not have the medical expertise to determine the existence of such a disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Therefore, resolving all doubts in appellant's favor, the Board finds that a diagnosis of diabetes mellitus, type II, is established as of September 2005, within one year of the Veteran's discharge from service.

That being said, it is not enough that a chronic disability listed under 38 C.F.R. § 3.309 be diagnosed within one year of service.  Rather, the disability must also manifest at a compensable level.  With respect to diabetes, this means that the condition must be managed with a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Here, the Veteran testified that he was told in September 2005 to watch what he eats.  See Hearing Transcript at 4.  As noted above, treatment records document that the Veteran was given educational materials regarding a diabetic diet in December 2005, and the Board finds his testimony regarding what he was told in September 2005 to be credible.  Therefore, diabetes manifested to a compensable degree within one year of the Veteran's separation from service, and element (2) of service connection, in-service incurrence of a disease, has been satisfied.

With respect to element (3), a nexus between the in-service disease and the current disability, the Board notes that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In this case, because type II diabetes is defined as a chronic disease, and because the evidence does not reflect any intercurrent causes of the condition, the Veteran's subsequent manifestations of diabetes are entitled to service connection.

For these reasons, service connection for diabetes mellitus, type II, is appropriate.


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


